                     Case 1:20-cv-08915-LGS Document 8 Filed 12/10/20 Page 1 of 1
                                                                               108-26 64th Avenue, Second Floor
                                                                               Forest Hills, NY 11375
                                                                               Tel.: 929.324.0717

        Mars Khaimov Law, PLLC                                                 E-mail: marskhaimovlaw@gmail.com




                                                                               December 7, 2020

          VIA ECF
          Hon. Judge Schofield
          United States District Judge
          Southern District of New York
          40 Centre Street
          New York, NY 10007

                  Re: Paguada v. Nick’s, LLC, Civil Action No. 1:20-cv-08915-LGS

          Dear Judge Schofield,

                  The undersigned represents Plaintiff Josue Paguada (hereinafter “Plaintiff”) in the above-
          referenced matter.
                  The initial conference for this matter is set for December 17, 2020 at 10:40 a.m. The
          parties are currently discussing settlement, and to preserve time and further costs associated
          with this action believe they are close enough to warrant a 30-day adjournment of the initial
          pretrial conference. Defendant consents to the above request and this is the first request for an
          adjournment.
                  Thank you for your time and consideration of the above request.
The application is GRANTED in part. The initial pretrial conference scheduled for
December 17, 2020, is adjourned to January 14, 2021, at 10:40 a.m. The conference
will be telephonic and will occur on the following conference line: 888-363-4749,     /s/Mars Khaimov
access code: 5583333. The time of the conference is approximate but the parties shall Mars Khaimov, Esq., Principal
be prepared to begin at the scheduled time. The Court does not usually adjourn an     Mars Khaimov Law, PLLC
initial conference pending settlement discussions and, absent extraordinary
circumstances, no further adjournments will be granted.

By January 7, 2020, the parties shall file the joint letter and proposed case
management plan described in the Court's November 5, 2020, Order at Docket No. 5.

By December 14, 2020, the parties shall jointly file a letter apprising the Court of
whether they would like a referral to a magistrate judge for settlement discussions or
referral to the Court-annexed Mediation Program.

Dated: December 10, 2020
       New York, New York
